DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–7, 9, 10 and 12–14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Applicant’s admitted prior art (AAPA)1 and US Patent 10,453,438 (patented 22 October 2019) (“Griffin”) and WO 2020/028380 (filed 12 April 2019) (“Caleap”).
Claims 8 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of AAPA; Griffin; Caleap and US Patent Application Publication 2018/0124501 (published 03 May 2018) (“Hosoi”).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of AAPA, Griffin, Caleap and US Patent 2,293,181 (patented 18 August 1942) (“Terman”).
Claim 1 is drawn to “a loudspeaker.” The following table illustrates the correspondence between the claimed loudspeaker and the AAPA.
Claim 1
The AAPA
“1. A loudspeaker comprising:
The AAPA includes a coaxial loudspeaker having a high-frequency driver and a woofer driver. (Spec. at ¶ 5, FIG.1b.)
“i. an acoustic diaphragm having front and rear surfaces, the acoustic diaphragm in use being driven so as to vibrate and radiate acoustic waves from its front surface in a forward direction away from the loudspeaker and from its rear surface in a rearward direction, and
The AAPA’s high-frequency driver includes a diaphragm 10 corresponding to the claimed diaphragm. (Id.) The front of diaphragm 10 is depicted as being aimed to the right along the X-axis, such that sound produced by the front of the diaphragm will propagate along the A direction. (Id.) The rear of diaphragm 10 is depicted to the left along the X-axis, such that sound produced by the rear of the diaphragm will propagate against the A direction. (Id.)
“ii. a drive unit, and
The AAPA high-frequency speaker includes a drive unit 6b depicted as including a high-frequency voice coil received within the air gap of a high-frequency magnet seated in a yoke surrounding centrally located absorbent material 8. (Id.)
“iii. at least one open duct leading through the drive unit in a rearward direction away from the diaphragm and having an opening at its rearward end,
The AAPA high-frequency speaker includes an open duct leading away from the rear, or left, side of diaphragm 10 and located in the center of the speaker’s yoke. (Id.)
“in which the at least one open duct has a cross-sectional area extending in the rearward direction,
The AAPA high-frequency speaker’s open duct 4b similarly has a cross-sectional area extending in a rearward, or leftward, direction away from the rear, or left, side of diaphragm 10. (Id.)
“in which the cross-sectional area decreases along at least part of the rearward direction, and
The cross-sectional area of the AAPA’s open duct 4b similarly decreases continuously along its length. (Id.)
“in which acoustic waves radiated from the rear surface of the diaphragm pass through substantially all of the open duct before contacting a front surface of an acoustic metamaterial absorber located generally outside and to the rear of the duct, and immediately to the rear of the decreasing cross-sectional area.”
Sound produced by the rearward motion of the AAPA’s diaphragm 10 propagates rearwardly, or leftwardly, from the rear, or left, side of diaphragm 10. (Id.) The sound passes through the entirety of open duct 4b until it reaches an extended tube portion located outside, to the rear and immediately to the rear of a low-frequency yoke portion of drive unit 6b. (Id.)
The AAPA’s extended tube portion is adapted to absorb as much rearward sound as possible. (Id. at ¶¶ 3, 5.) However, the extended tube, is not an acoustic metamaterial absorber, as claimed.

Table 1
The table above shows that the AAPA describes a loudspeaker that is very similar to the claimed loudspeaker. The two loudspeakers are not identical, however, since the claimed loudspeaker includes an acoustic metamaterial to the rear of the claimed duct while the AAPA describes the use of an extended tapering tube to the rear of a duct 4b corresponding to the claimed duct.
The differences between the claimed loudspeaker and the AAPA’s loudspeaker are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The AAPA loudspeaker includes an extended tapering tube outside and to the rear of drive unit 6b and outside duct 4b. (Spec. at ¶ 5, FIG.1b.) The purpose of the tapering tube is to absorb as much sound propagating to the rear of diaphragm 10b as possible. (Id. at ¶ 3.) Griffin at col. 5 ll. 37–62, FIG.2A. The Griffin reference similarly describes a loudspeaker contained within an enclosure. Griffin recognizes the goal of absorbing rearwardly propagating sound and teaches absorbing the sound with an acoustic metamaterial absorber. Id. Cf. Caleap at p. 49, FIG.19 (describing a metamaterial applied to the backside of a speaker box to cancel, or absorb, propagating sound waves.) This alternative teaching and suggestion to solving the problem presented in the AAPA would have reasonably suggested to one of ordinary skill in the art at the time of filing using an acoustic metamaterial absorber in place of an extended tube. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have replaced the AAPA’s tapering tube with an acoustic metamaterial configured for sound absorption. For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“in which the front surface of the acoustic metamaterial absorber is located at the opening at the rearward end of the or each open duct.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of substituting Griffin’s, or Caleap’s, acoustic metamaterial absorber for a tapering tube absorber in the AAPA’s loudspeaker. The AAPA suggests locating the acoustic metamaterial absorber just outside duct 4b so that the absorber’s front side is located at the rearward opening of the duct. Cf. Caleap at p.49, FIG.19 (describing an acoustic metamaterial 197 with a front surface arranged to directly face a channel 196 carrying sound waves). For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“in which the metamaterial behind the opening at the rearward end of the or each open duct has a size perpendicular to the front-rear direction, greater than the size of the opening at the rearward end of the or each open duct.”
Claim 4 depends on claim 1 and further requires the following:
“wherein the length of the metamaterial in the front-rear direction is less than its size perpendicular to the front-rear direction.”
Claim 5 depends on claim 1 and further requires the following:
“in which the metamaterial comprises a plurality of narrow channels adapted to dissipate acoustic energy, and in which at least a part of each channel perpendicularly away from the opening at the rearward end of the or each open duct is aligned perpendicularly to the front-rear direction.”
The Caleap reference similarly suggests forming an acoustic metamaterial absorber that is wider than its interface with the AAPA’s duct 4b, with a depth that is less than its width and with a plurality of narrow channels arranged as claimed. Caleap at pp. 49, 50, FIGs.19, 21. For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claims.
Claim 6 depends on claim 1 and further requires the following:
“in which the cross-sectional area of the or each open duct tapers or decreases linearly in a rearward direction to the opening at its rearward end.”
Similarly, the AAPA’s duct 4b decreases linearly in a rearward direction away from diaphragm 10b. (Spec. at FIG.1b.) For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 7 depends on any preceding claim [i.e., claims 1–6] and requires the following:
“the drive unit and the at least one open duct extend in a rearward direction, away from the diaphragm, the front surface of the acoustic metamaterial absorber being located generally to the rear of the drive unit.”
Similarly, the AAPA’s drive unit 6b and duct 4b extend rearwardly from diaphragm 10b, while the front surface of an acoustic metamaterial absorber will be to the rear of drive unit 6b, just as the tapering tube portion it replaces. (See id. at FIG.1b.) For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“in which the acoustic impedance of the acoustic metamaterial absorber substantially matches the characteristic acoustic impedance of acoustic waves radiated from the rear surface of the diaphragm at the point they contact the surface of the acoustic metamaterial absorber.”
Similarly, the AAPA’s extended tube portion is matched to the opening of duct 4b at the rear of drive unit 6b. (Id. at FIG.1b.) Further, it would have been obvious to shape duct 4b so that the acoustic impedance of duct 4b matches the acoustic impedance of the added acoustic metamaterial absorber. One of ordinary skill in the art at the time of filing would have readily recognized that failing to do so would create the potential for standing waves between the rear of diaphragm 10b and the front of the acoustic metamaterial absorber. See Hosoi at ¶¶ 2, 28, 58. For the foregoing reasons, the combination of the AAPA, the Griffin, the Caleap and the Hosoi references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“in which at least a part of the or each open duct tapers conically towards the front surface of the acoustic metamaterial absorber.”
The AAPA depicts duct 4b as tapering conically. (Spec. at FIG.1b.) For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“in which at least a part of the or each open duct has walls which taper inwardly in a curve towards the front surface of the acoustic metamaterial absorber.”
The AAPA depicts duct 4b as tapering inwardly towards the rearwardly-located absorber. (Spec. at FIG.1b.) For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“comprising a plurality of open ducts, in which each duct leads to a separate acoustic metamaterial absorber.”
The Terman reference teaches and suggests embodying a rearwardly projecting duct as a plurality of ducts. See Terman at col. 3 ll. 62–73, FIGs.3, 5. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have similarly modified the AAPA’s duct 4b to include a plurality of ducts terminating appropriately at an acoustic metamaterial absorber, as suggested by the Griffin reference. For the foregoing reasons, the combination of the AAPA, the Griffin, the Caleap and the Terman references makes obvious all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“in which the or each open duct has a constant cross-sectional shape.”
The AAPA depicts duct 4b as having a constant cross-sectional shape—namely, annular. (Spec. at FIG.1b.) For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“in which the at least one open duct comprises an annular duct.”
The AAPA depicts duct 4b as being annular. (Spec. at FIG.1b.) For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“in which the or each open duct contains sound absorbent material.”
The AAPA likewise includes sound absorbent material 8 in duct 4b. (Spec. at ¶ 5, FIG.1b.) For the foregoing reasons, the combination of the AAPA, the Griffin and the Caleap references makes obvious all limitations of the claim.
Claim 15 is drawn to “a method of designing a loudspeaker.” The following table illustrates the correspondence between the claimed method and the AAPA.
Claim 15
The AAPA
“15. A method of designing a loudspeaker comprising
The AAPA includes a coaxial loudspeaker having a high-frequency driver and a woofer driver. (Spec. at ¶ 5, FIG.1b.)
“an acoustic diaphragm having front and rear surfaces, the acoustic diaphragm in use being driven so as to vibrate and radiate acoustic waves from its front surface in a forward direction away from the loudspeaker and from its rear surface in a rearward direction,
The AAPA’s high-frequency driver includes a diaphragm 10 corresponding to the claimed diaphragm. (Id.) The front of diaphragm 10 is depicted as being aimed to the right along the X-axis, such that sound produced by the front of the diaphragm will propagate along the A direction. (Id.) The rear of diaphragm 10 is depicted to the left along the X-axis, such that sound produced by the rear of the diaphragm will propagate against the A direction. (Id.)
“a drive unit,
The AAPA high-frequency speaker includes a drive unit 6b depicted as including a high-frequency voice coil received within the air gap of a high-frequency magnet seated in a yoke surrounding centrally located absorbent material 8. (Id.)
“at least one open duct leading through the drive unit in a rearward direction away from the diaphragm and having an opening at its rearward end 
The AAPA high-frequency speaker includes an open duct leading away from the rear, or left, side of diaphragm 10 and located in the center of the speaker’s yoke. (Id.)
“in which the at least one open duct has a cross-sectional area extending in the rearward direction,
The AAPA high-frequency speaker’s open duct 4b similarly has a cross-sectional area extending in a rearward, or leftward, direction away from the rear, or left, side of diaphragm 10. (Id.)
“in which the cross- sectional area decreases along at least part of the rearward direction, and
The cross-sectional area of the AAPA’s open duct 4b similarly decreases continuously along its length. (Id.)
“in which acoustic waves radiated from the rear surface of the diaphragm pass through substantially all of the open duct before contacting a front surface of an acoustic metamaterial absorber located generally outside and to the rear of the duct, and immediately to the rear of the decreasing cross-sectional area
Sound produced by the rearward motion of the AAPA’s diaphragm 10 propagates rearwardly, or leftwardly, from the rear, or left, side of diaphragm 10. (Id.) The sound passes through the entirety of open duct 4b until it reaches an extended tube portion located outside, to the rear and immediately to the rear of a low-frequency yoke portion of drive unit 6b. (Id.)
The AAPA’s extended tube portion is adapted to absorb as much rearward sound as possible. (Id. at ¶¶ 3, 5.) However, the extended tube, is not an acoustic metamaterial absorber, as claimed.
“in which one or more of the length, one or both end areas, the resonance frequency and the resonant strengths of the or each open duct are adjusted so as to allow the acoustic impedance of the acoustic metamaterial absorber substantially to match the characteristic acoustic impedance of acoustic waves radiated from the rear surface of the diaphragm at the point they contact the surface of the acoustic metamaterial absorber.”
Similarly, the AAPA’s extended tube portion is matched to the opening of duct 4b at the rear of drive unit 6b. (Id. at FIG.1b.)

Table 2
The table above shows that the AAPA describes a loudspeaker that is very similar to the claimed loudspeaker. The two loudspeakers are not identical, however, since the claimed loudspeaker includes an acoustic metamaterial to the rear of the claimed duct while the AAPA describes the use of an extended tapering tube to the rear of a duct 4b corresponding to the claimed duct.
The differences between the claimed loudspeaker and the AAPA’s loudspeaker are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The AAPA loudspeaker includes an extended tapering tube outside and to the rear of drive unit 6b and outside duct 4b. (Spec. at ¶ 5, FIG.1b.) The purpose of the tapering tube is to absorb as much sound propagating to the rear of diaphragm 10b as possible. (Id. at ¶ 3.) Griffin at col. 5 ll. 37–62, FIG.2A. The Griffin reference similarly describes a loudspeaker contained within an enclosure. Griffin recognizes the goal of absorbing rearwardly propagating sound and teaches absorbing the sound with an acoustic metamaterial absorber. Id. Cf. Caleap at p. 49, FIG.19 (describing a metamaterial applied to the backside of a speaker box to cancel, or absorb, propagating sound waves.) This alternative teaching and suggestion to solving the problem presented in the AAPA would have reasonably suggested to one of ordinary skill in the art at the time of filing using an acoustic metamaterial absorber in place of an extended tube. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have replaced the AAPA’s tapering tube with an acoustic metamaterial configured for sound absorption.
Further, it would have been obvious to shape duct 4b so that the acoustic impedance of duct 4b matches the acoustic impedance of the added acoustic metamaterial absorber. One of ordinary skill in the art at the time of filing would have readily recognized that failing to do so would create the potential for standing waves between the rear of diaphragm 10b and the front of the acoustic metamaterial absorber. See Hosoi at ¶¶ 2, 28, 58. For the foregoing reasons, the combination of the AAPA, the Griffin, the Caleap and the Hosoi references makes obvious all limitations of the claim.
Summary
Claims 1–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

7/1/2022


    
        
            
        
            
    

    
        1 Applicant describes the admitted prior art in the Spec. at ¶¶ 3–5, FIG.1b.